IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Transource Pennsylvania, LLC, and          :
PPL Electric Utilities Corporation,        :
                          Petitioners      :
                                           :
                    v.                     :   No. 689 C.D. 2021
                                           :   Argued: March 7, 2022
Pennsylvania Public Utility                :
Commission,                                :
                         Respondent        :



BEFORE:      HONORABLE RENÉE COHN JUBELIRER, President Judge
             HONORABLE ELLEN CEISLER, Judge
             HONORABLE LORI A. DUMAS, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
PRESIDENT JUDGE COHN JUBELIRER                 FILED: May 5, 2022


      Transource Pennsylvania, LLC (Transource) and PPL Electric Utilities
Corporation (PPL) (together, Petitioners) petition for review of the May 24, 2021
Opinion and Order of the Pennsylvania Public Utility Commission (Commission)
that, in relevant part, denied an application and an amended application for the siting
and construction of two high-voltage (HV) transmission lines related to the
Independence Energy Connection (IEC) Project in Franklin and York Counties,
Pennsylvania (Siting Applications), and rescinded the provisional certificate of
public convenience (CPC) that the Commission had previously granted Transource
for the IEC Project. The Commission concluded that there was no error or abuse of
discretion in the Administrative Law Judge’s (ALJ) determination that Transource
failed to establish the requisite need for the IEC Project under Section 57.76(a)(1)
of the Commission’s Regulations (Regulations), 52 Pa. Code § 57.76(a)(1), or met
the requirements of Section 1501 of the Public Utility Code (Code), 66 Pa.C.S.
§ 1501. The Commission held that the ALJ’s findings of fact were supported by
substantial evidence, in the form of the credited evidence submitted by opposing or
objecting parties. The Commission further concluded that the ALJ’s determinations,
including that the Commission could evaluate the need for the IEC Project for
purposes of Pennsylvania law independently of the evaluation of need for the IEC
Project that had been performed by PJM Interconnection LLC (PJM), were
consistent with the Code, the Regulations, and Pennsylvania law.1
       On appeal, Petitioners argue that the Commission erred in interpreting Section
1501 of the Code and Section 57.76(a)(1) of the Regulations and used an incorrect
standard in denying the Siting Applications. Petitioners assert that the findings of
fact necessary to support the conclusion of a lack of need or necessity for the IEC
Project were not supported by substantial evidence. As part of its evidentiary
challenge, Petitioners assert that the Commission erred in rejecting PJM’s findings
as evidence of need for the IEC Project under Pennsylvania law and in focusing only
on the negative impacts on local rates. Finally, Petitioners maintain that the
Commission erred in rescinding the provisional CPC and not resolving the merits of
Petitioners’ other Exceptions based on its decision on the Siting Applications, and,
therefore, this matter must be remanded.

       1
          The ALJ also recommended denying the Siting Applications because Transource did not
establish that it met the requirements of the other subparts of Section 57.76(a) of the Regulations
and denying applications related to the construction of structures related to the IEC Project in
Franklin and York Counties and to exercise the power of eminent domain over properties in
Franklin County. (Recommended Decision (R.D.) at 103-24, Order.) Petitioners filed Exceptions
to these determinations, but because the Commission affirmed the denial of the Siting Applications
on the lack of need, it did not specifically address these Exceptions beyond finding that they were
moot. (Commission Opinion and Order (Op. and Order) at 64-65, 67-73.)


                                                2
      The Commission and Intervenors, the Office of Consumer Advocate (OCA),
the County of Franklin (Franklin County), and Stop Transource Franklin County
(STFC), respond that the Commission’s interpretations of the Code and the
Regulations were not clearly erroneous and, therefore, are entitled to deference.
They further argue that the Commission applied the correct standard in determining
that Transource did not meet its burden of proof on the Siting Applications and
rescinding the provisional CPC. The Commission and Franklin County also assert
that Petitioners have waived certain of these issues as they had not been raised before
the Commission. Intervenors and the Commission further argue that the findings of
fact are supported by substantial evidence and that Petitioners’ arguments to the
contrary improperly seek to have this Court reweigh the evidence or to preclude the
Commission from performing its own evidentiary review and consideration of the
IEC Project. Finally, the Commission asserts there was no error in it not considering
Petitioners’ other Exceptions based on its determination on the Siting Applications.

I.    BACKGROUND
      A. Relevant Statutory Provisions
      This matter involves the denial of the Siting Applications and the rescission
of Transource’s provisional CPC pursuant to Section 57.76(a) of the Regulations
and Section 1501 of the Code. Section 1501 of the Code addresses, generally, the
character of services and facilities of a public utility and provides, in pertinent part:

      Every public utility shall furnish and maintain adequate, efficient, safe,
      and reasonable service and facilities, and shall make all such repairs,
      changes, alterations, substitutions, extensions, and improvements in or
      to such service and facilities as shall be necessary or proper for the
      accommodation, convenience, and safety of its patrons, employees, and
      the public. . . . Such service and facilities shall be in conformity with
      the regulations and orders of the [C]ommission.


                                           3
66 Pa.C.S. § 1501. Section 57.76(a) of the Regulations relates to the siting and
construction of HV lines and states:

      (a) The Commission will issue its order, with its opinion, if any, either
          granting or denying the application, in whole or in part, as filed or
          upon the terms, conditions or modifications, of the location,
          construction, operation or maintenance of the line as the
          Commission may deem appropriate. The Commission will not grant
          the application, either as proposed or as modified, unless it finds and
          determines as to the proposed HV line:

         (1) That there is a need for it.

52 Pa. Code § 57.76(a)(1). Pursuant to Section 57.75(e)(1) of the Regulations, in
reviewing a siting application, the Commission must accept evidence of, among
other things, the “present and future necessity of the proposed HV line in furnishing
service to the public.” 52 Pa. Code § 57.75(e)(1).
      In addition, this matter implicates Pennsylvania’s participation in regional
interstate power pools with other states, which is addressed in Section 2805(a) of the
Code. Section 2805(a) provides:

      The [C]ommission shall take all necessary and appropriate steps to
      encourage interstate power pools to enhance competition and to
      complement industry restructuring on a regional basis.               The
      Commonwealth, the [C]ommission and Pennsylvania electric utilities
      shall work with the Federal Government, other states in the region and
      interstate power pools to accomplish the goals of restructuring and to
      establish independent system operators or their functional equivalents
      to operate the transmission system and interstate power pools. The
      [C]ommission, Pennsylvania electric utilities and all electricity
      suppliers shall work with the Federal Government, other states in the
      region, the North American Electric Reliability Council [(NERC)] and
      its regional coordinating councils or their successors, interstate power
      pools, and with the independent system operator or its functional
      equivalent to ensure the continued provision of adequate, safe and
      reliable electric service to the citizens and businesses of this
      Commonwealth.

                                            4
66 Pa.C.S. § 2805(a).2

       B. The IEC Project and Transource
       In 2014, PJM, the Regional Transmission Organization charged with
managing electric utilities transmission systems in 13 states (PJM Region), that
includes most of Pennsylvania, Maryland, Virginia, and West Virginia, performed
an annual Regional Transmission Extension Plan (RTEP) of the PJM Region.
(Commission Opinion and Order (Op. and Order) at 3.)3 As part of the RTEP, PJM
conducted a market efficiency analysis to determine if there were areas where market
congestion4 existed, which was found on the AP South Reactive Interface (APSRI).
(Id.) “[O]n October 30, 2014, PJM opened a long-term RTEP proposal window”
and sought “market efficiency proposals in order to alleviate congestion on the
AP[SRI].” (Id.) During this process, it was projected that the “[c]ongestion on the
AP[SRI] totaled approximately $800 million from 2012 to 2016.” (Id.)
       PJM received 41 proposals, and, on August 2, 2016, approved the market
efficiency project, known as Project 9A, submitted by Transource Energy,
Transource’s parent, to alleviate the APSRI congestion. (Id. at 2-3.) Project 9A is
a set of 4,500 kV transmission lines originating in West Virginia and terminating in
Maryland. (Id. at 3.) The IEC Project is the Pennsylvania portion of Project 9A,
and consists of IEC West, located in Franklin County, and IEC East, located in York

       2
          Section 2805(a) is located in Chapter 28 of the Code, which deregulated Pennsylvania’s
electric utility industry. See Section 2802 of the Code, 66 Pa.C.S. § 2802 (announcing the
declaration of policy to, among other things, deregulate the electric utility industry to encourage
greater competition in the wholesale electric market).
        3
          The Commission’s Opinion and Order is located at volume 7 pages 6427a through 6506a
of the Reproduced Record.
        4
          “Congestion occurs when the least costly resources that are available to serve load in a
given region cannot be dispatched because transmission facility limits constrain power flow on the
system.” (Recommended Decision, Finding of Fact ¶ 35.)


                                                5
County, and involves HV transmission lines from new substations in those counties
to the Pennsylvania/Maryland border. (Id. at 3, 5-6.) Transource was “formed solely
to carry out . . . Project 9A.” (Id. at 2-3.)
       Transource filed an “Application for All of the Necessary Authority,
Approvals, and Certificates of Public Convenience” relating to the IEC Project on
February 8, 2017. (Id. at 4.) The Commission recognized that Transource was “a
new type of entity in” Pennsylvania and was formed only to “carry out a particular
market efficiency project.” (Id. at 5 (internal quotations omitted).) On January 23,
2018, the Commission issued the provisional CPC, and its provisional approval
referenced, specifically, Project 9A, including the IEC Project, as a means to resolve
congestion on the APSRI.5 (Id. at 4 (citing Application of Transource, Pennsylvania,
LLC, Docket Nos. A-2017-2587821 & G-2017-2587822 (PUC Jan. 23, 2018)).)
Although the provisional CPC was granted, “all parties reserved the right to
challenge the need for the [IEC] Project when Transource file[d] a siting application
with the Commission or to challenge any other project proposed by Transource.”
(Id. at 5.) Transource subsequently filed additional applications relating to the
construction of buildings or shelters and the exercise of eminent domain over various
properties in Franklin and York Counties. (Id. at 8.) PPL, an intervenor in the
Commission proceedings, became involved in the IEC East portion when it and
Transource entered into an agreement allowing Transource to utilize PPL’s existing
transmission infrastructure and rights-of-way for the IEC East portion of the IEC
Project.6 (Id. at 14-16.) As the design of the IEC Project was altered, Transource



       5
       The approval of the provisional CPC was part of a settlement agreement.
       6
       As a result of this agreement, there was no need for Transource to use eminent domain in
York County.


                                                6
amended its various applications, including by adding PPL to the applications
relevant to the IEC East portion.

       C. Proceedings Before the ALJ and the Recommended Decision
       Transource’s applications were assigned to an ALJ7 for disposition. OCA,
STFC, and Franklin County, among others, intervened before the ALJ, with other
landowners, citizens, and entities filing protests.8 Between January 8, 2018, and
September 25, 2020, the ALJ held prehearing conferences, public input sessions, site
visits, and evidentiary hearings, and the parties served and submitted their respective
written submissions.

           1. Evidence
       Transource filed written direct, rebuttal, and rejoinder statements setting forth
its experts’ testimonies, as well as reports and studies, in support of its applications.
Several of its witnesses were cross-examined at evidentiary hearings before the ALJ.
Through this evidence, Transource sought to establish that the IEC Project satisfied
the need requirements of the Code and the Regulations through PJM’s cost-benefit
analysis, which was approved by the Federal Energy Regulatory Commission
(FERC), and is based on a 15-year projection of costs of a proposed project and
annual benefits for the first 15 years of the Project’s life. (Recommended Decision
(R.D.), Findings of Fact (FOF) ¶¶ 39, 41, 66.)9 Multiple re-evaluations continued to
show that the IEC Project met PJM’s cost-benefit analysis, thereby reflecting that it

       7
          Initially, the matter was assigned to two ALJs, but the second ALJ no longer participated
after March 1, 2020.
        8
          The Office of Small Business Advocate (OSBA) and various affected landowners and
entities were also granted intervenor status. (Op. and Order at 7-8.)
        9
          The Recommended Decision is located at volume 5 pages 4768a through 4901a of the
Reproduced Record.


                                                7
continued to meet that standard. (R.D. at 66-67.) Transource offered former
Commission Chairman James Cawley’s testimony that no group is entitled to the
artificially lowered costs that result from market congestion and that considering the
benefits of congestion would be unreasonable because it would perpetrate
discriminatory rates. (Id. at 71-72.) Transource’s witnesses further asserted that the
IEC Project resolved congestion within the APSRI but was not intended to just
address congestion there but also elsewhere in the region, including the AP South
Area and “related constraints.” (Id. at 72-73.)
       Transource offered the testimony of PJM’s vice president, Steven Herling,
who stated that congestion and reliability issues are often related. (Id. at 67, 74.) It
further presented evidence that, in November 2018, which was after OCA presented
direct testimony on the Siting Applications, PJM ran a single generation
deliverability study without the IEC Project. (FOF ¶¶ 83, 85.) That study revealed
five potential NERC reliability violations that could occur in 2023, which were
resolved by the IEC Project. (Id. ¶ 83, R.D. at 68.) Mr. Herling further testified that
if the IEC Project is not constructed, PJM would have to find an alternative solution,
and there was not enough time to address those reliability violations. (R.D. at 68-
69.)   Transource further argued that the IEC Project provided benefits to
Pennsylvania beyond resolving market congestion and reliability issues, including
providing Pennsylvania generators with better access to markets and participating in
regional planning through PJM, as testified to by Mr. Cawley. (Id. at 71.)
       Intervenors filed written statements, surrebuttal and supplemental surrebuttal
statements with their experts’ testimonies in opposition to the IEC Project. This
evidence raised questions regarding the ongoing need for the IEC Project where
Transource continued to rely on outdated data and the congestion in the APSRI did



                                           8
not occur as predicted and, therefore, the identified purpose for the IEC Project was
no longer valid. (R.D. at 75-76.) For example, while congestion costs in the APSRI
in 2014 were approximately $468.8 million, in 2016 and 2017, those costs,
respectively, were $16.8 million and $21.6 million, and, by 2019, congestion costs
were $14.5 million. (FOF ¶¶ 51-52, 55.) Further, evidence showed that demand for
the PJM Region in general has decreased and that congestion event hours on the
APSRI has dropped considerably since 2015. (Id. ¶¶ 57-58.) OCA submitted
evidence reflecting that there have been recommendations to reevaluate PJM’s
market efficiency process and that PJM’s cost-benefit analysis did not consider any
increased costs or negative consequences to ratepayers elsewhere in the PJM Region
that are caused by constructing a market efficiency project. (Id. ¶¶ 45-46, 61-62,
117.) When such consequences were considered, the savings derived from the IEC
Project, which was estimated to cost $500 million, would decrease wholesale power
prices in some areas by approximately $845 million but would increase those prices
in other areas by $812 million, resulting in a net benefit of only around $32 million
over 15 years. (Id. ¶¶ 65, 110.)
      OCA offered other evidence reflecting that the projected savings resulting
from the IEC Project would not be born out when other factors, including changes
in energy generation, were considered or under the additional simulations performed
by PJM. (Id. ¶¶ 73-81, 89, 97-104.) Further, areas that once benefited from the IEC
Project, both in Pennsylvania and elsewhere in the PJM Region, no longer benefited
in PJM’s most recent simulations. (Id. ¶¶ 102, 104, 107-08.) In Pennsylvania, the
IEC Project would lower wholesale power prices in certain areas of Pennsylvania by
about $60 million over the first 15 years of the IEC Project but would increase power




                                         9
prices elsewhere in Pennsylvania by $429 million in the same period. (Id. ¶¶ 122,
124.)10

            2. The Recommended Decision
       On December 22, 2020, the ALJ issued the Recommended Decision, which
recommended denying the Siting Applications, as well as Transource’s other
ancillary applications.       The ALJ held that the threshold issue was whether
Transource had demonstrated, by substantial evidence, that the IEC Project was
needed. According to the ALJ, Transource had to establish “that the IEC Project is
necessary to maintain adequate, efficient, safe, and reasonable service and facilities,”
pursuant to Section 1501 of the Code, and that there was a need for the HV
transmission lines under Section 57.76(a) of the Regulations. (R.D. at 53.) Noting
that the Commission’s grant of the provisional CPC did not contain a
predetermination of need and was narrowly tailored to the IEC Project, the ALJ
explained that “Transource may not construct the IEC [P]roject unless it can show
that the [P]roject is necessary or proper, and in conformity with the [R]egulations .
. . , which govern transmission line siting” because an “unnecessary change
constitutes inadequate service to the public.” (Id. at 53-54, 60.)
       The ALJ concluded that Transource had not shown need for the IEC Project
as required by Section 57.76(a) of the Regulations and Section 1501 of the Code,
and that PJM’s determination of need for the IEC Project in 2014-2015 to remove
congestion on the APSRI did not definitively establish “need” for purposes of
Pennsylvania law. The ALJ noted the question of whether resolving “congestion,”


       10
           Additional evidence was taken, and findings of fact made, related to the other factors
under Section 57.76(a) of the Regulations, such as environmental impacts and reasonable
alternatives.


                                               10
alone, is sufficient to meet the need requirement under the Code and the Regulations
had not yet been answered and that this Court in Energy Conservation Council of
Pennsylvania v. Public Utility Commission, 995 A.2d 465 (Pa. Cmwlth. 2010), did
not resolve the issue, determining that reliability issues within the PJM Region
supported the finding of need without consideration of “congestion.” (Id. at 82-83.)
       In reviewing the evidence and arguments, the ALJ was persuaded by
Intervenors’ evidence that, even if there had been congestion on the APSRI in 2014-
2015, it was no longer congested, and, therefore, did not support a need for the IEC
Project. The ALJ accepted as persuasive evidence that Transource continued to rely
on outdated data and on inaccurate projections to support an ongoing claim of need.
(Id. at 83.) The ALJ determined that Transource had, throughout the majority of the
proceedings, cited relieving congestion on the APSRI as the purpose of the IEC
Project and only later raised the resolution of congestion in the AP South Area and
potential NERC reliability violations as reasons for the IEC Project. (Id. at 83, 87-
88.) Citing, among other things, the lateness of the assertion of these reasons, the
lack of a full investigation into the reliability violations, the lack of details regarding
the alleged new congestion, and the failure to include alternative bases to resolve the
claimed projection in the calculation, the ALJ found the evidence was insufficient
to support need. (Id. at 83-84, 86-93.) The ALJ determined that the benefits of the
IEC Project had to be weighed against all the detrimental impacts, both economic
and environmental, accepting the criticisms of PJM’s cost-benefit analysis used,
including by PJM’s Independent Market Monitor. (Id. at 94-95, 97-101.) The ALJ
concluded that, based on the credible evidence offered by Intervenors, the IEC
Project would “not provide sufficient benefits to Pennsylvania or the PJM [R]egion
as [a] whole,” because there would only be a net benefit of $32.5 million to the PJM



                                            11
Region over a 15-year period, particularly where it was designed to “address a
congestion constraint that has diminished to very low levels since the [IEC] Project
was selected.” (Id. at 97-98, 101-02.)
      As for Transource’s arguments that PJM’s determination of need would be
binding due to this matter involving issues of interstate regional transmission subject
to FERC oversight, the ALJ held that the Commission was obligated to make an
independent determination based on Pennsylvania law. (Id. at 82, 86, 99-102.) The
ALJ further observed that while FERC has exclusive jurisdiction over the interstate
transmission of electric energy and wholesale electric process, that jurisdiction was
limited to matters that are not subject to state regulation. (Id. at 85 (citing Section
824(a) of the Federal Power Act, 16 U.S.C. § 824(a)).) According to the ALJ, FERC
recognized this limitation by stating that there is “longstanding state authority over
certain matters that are relevant to transmission planning and expansion, such as
matters relevant to siting, permitting, and construction” and that the FERC was in
no way invoking “an exercise of authority over those specific substantive matters
traditionally reserved to the states . . . .” (Id. (quoting Transmission Planning and
Cost Allocation by Transmission Owning & Operating Pub. Utils., 76 Fed. Reg.
¶¶ 49,842, 49,861 (Aug. 11, 2011) (FERC Order No. 1000)).)               This means,
according to the ALJ, that FERC Order No. 1000 was “not intended to dictate
substantive outcomes” or to allow FERC to “determine what needs to be built, where
it needs to be built, and who needs to build it.” (Id. at 85 n.13 (quoting S.C. Pub.
Serv. Auth. v. Fed. Energy Reg. Comm’n, 762 F.3d 41, 57-58 (D.C. Cir. 2014)
(internal quotation marks and citation omitted)).)
      For these reasons, the ALJ issued the Recommended Decision recommending
that the Commission deny the Siting Applications and all ancillary matters based on



                                          12
Transource having failed to meet its burden of proving need for the IEC Project
under the Code and the Regulations. The ALJ additionally recommended that a Rule
to Show Cause be issued on why Transource’s provisional CPC should not be
rescinded.

      D. Appeal to the Commission
      Petitioners filed eight Exceptions to the Recommended Decision, to which
Intervenors filed Reply Exceptions. Relevant to the issues before us, Petitioners
argued, in Exception 1, that the ALJ erred in concluding that Transource did not
carry its burden of persuasion to establish the need for the Siting Applications
pursuant to Section 1501 of the Code and Section 57.76(a) of the Regulations. This
Exception asserted three general challenges to the ALJ’s decision:            (1) the
Commission lacked authority to make an independent determination of need
pursuant to the Code and the Regulations separate from PJM’s determination of need
based on PJM’s authority as a federal regional transmission planning authority; (2)
the ALJ improperly weighed the evidence; and (3) the ALJ’s analysis
misapprehended the state and federal roles in the nature of and need for regional
transmission planning. (Reproduced Record (R.R.) Volume (Vol.) 5 at 4935a-59a.)
The Commission rejected each of these challenges and adopted and incorporated the
ALJ’s findings of fact and conclusions of law, unless expressly rejected or modified.
       On the first challenge, the Commission rejected the notions that federal
jurisdiction controlled and that it was bound to accept PJM’s determinations on the
question of need for state approval of the PJM-approved regional transmission
project. It held that whether the Pennsylvania standards were satisfied fell under the
Commission’s jurisdiction and discretion under the Code, the Regulations, and
precedent. (Op. and Order at 54-55.) According to the Commission, the standard


                                         13
used for determining need by PJM does not necessarily meet the requirements
established and weighed under Section 1501 of the Code, the Regulations, and
precedent. (Id. at 54.) The Commission concluded that the ALJ considered FERC
Order No. 1000 and “PJM’s regional planning responsibilities, and weighed those
considerations as part of, but not dispositive of, the weight of the evidence regarding
‘need’ under” Section 57.76(a) of the Regulations. (Id. at 55.) Citing the same
language in FERC Order No. 1000 and South Carolina Public Service Authority, the
Commission held that the PJM approval did “not guarantee approval for siting and
construction of transmission lines within the borders of . . . Pennsylvania.” (Id. at
56-58.)
      The Commission explained that the determination of whether need is
established is broad and includes considering numerous factors, including the facts
before it and the potential impact of the project, and a weighing of all the evidence
presented. (Id. at 56.) Part of this determination, the Commission held, was its
discretion to consider all the economic and environmental impacts of a PJM-
approved project, even if PJM did not consider those impacts as part of its analysis.
(Id. at 58.) This included the negative impacts on ratepayers, both in Pennsylvania
and elsewhere in the PJM Region, that resulted from resolving congestion due to the
IEC Project. (Id. at 59.) Because the ALJ considered the regional planning impacts,
as well as the impacts on Pennsylvania customers, the Commission rejected
Petitioners’ argument that the ALJ improperly took a Pennsylvania-only approach.
(Id.) Noting the main purpose of the IEC Project was to resolve regional economic
congestion that was predicted to substantially increase utility rates elsewhere, the
Commission held its review of the project needed to examine the underlying data




                                          14
and congestion trends to determine if the current data of those needs was more
persuasive than the detrimental impact. (Id. at 60.)
      Applying these conclusions, the Commission agreed with the weight the ALJ
gave to the evidence. The Commission agreed that Intervenors’ arguments that the
data congestion relied upon by PJM to approve the IEC Project, which was tied to
the APSRI, was not reliable enough to meet Pennsylvania’s standard for need where
that data reflected substantial fluctuation and, ultimately, decline in congestion in
that area. (Id.) The Commission further cited Transource’s shifting bases for the
need of the IEC Project, from originally relieving congestion in the APSRI, then to
the potential reliability violations, and finally the resolution of other congestion on
“related constraints” in the AP South Area, which the Commission did not dismiss
outright as “new reasons,” but found reflected the nature and the scope of the IEC
Project. (Id. at 61.) Nonetheless, the Commission “agree[d] with the ALJ[] that the
relative weight of the evidence of the later-asserted bas[e]s for need for the project
diminishe[d] as it [became] more tangential to the unambiguous original driver of”
the IEC Project, which was the “alleviation of economic congestion on the
AP[SRI].” (Id. at 62.) Finally, the Commission explained it was not persuaded by
Petitioners’ challenges to the ALJ’s acceptance of Intervenors’ evidence criticizing
Transource’s evidence and PJM’s analysis as credible and persuasive. (Id.)
      For these reasons, the Commission concluded:

      Therefore, based upon the broad powers conferred upon [it], we find
      that the ALJ properly construed the state versus federal roles regarding
      transmission planning in the analysis and application of the relevant
      statutory authority, applicable regulations and case law to the present
      case. Accordingly, we shall reject [Petitioners’] arguments to the
      contrary.




                                          15
      Based upon our review of the record in this proceeding, the relative
      weight of the evidence presented, and the arguments of the [p]arties,
      we conclude that in the present circumstances Transource fail[ed] to
      carry the burden of persuasion by a preponderance of the evidence to
      establish need for the proposed [S]iting Applications, pursuant to our
      authority under Section 1501 of the Code and [Section 57.76(a)(1) of
      the] . . . Regulations, 52 Pa. Code [§] 57.76(a)(1). Because we have
      concluded that the evidence is insufficient to establish the required
      element of “need” under [Section 57.76(a)(1) of the Regulations,] the
      arguments related to the other required elements under [Section
      57.76(a)(2)-(4)] are rendered moot and shall not be addressed.

(Op. and Order at 63-64.)
      In addition, the Commission denied Petitioners’ Exception No. 5, which
challenged the ALJ’s recommendation relating to the rescission of Transource’s
provisional CPC. The Commission concluded that the grant of the provisional CPC
was related specifically to the IEC Project and specifically deferred the statutory
determination of need to a future proceeding. (Id. at 70.) Having found that
Transource had not established need, a statutory requirement for retaining the
provisional CPC, and the denial of the Siting Applications, the Commission held
that “the provisional need for which Transource’s CPC was issued will cease to
exist.”   (Id. at 71.)   Acting within its statutory authority and discretion, the
Commission concluded that “the failure to establish necessity of the service for
which the provisional CPC was issued . . . constitutes ‘cause’ to rescind the
provisional CPC.” (Id.) The Commission further denied Petitioners’ Exception that
asserted that the ALJ issued “faulty findings,” reasoning that the Exception was
insufficiently specific, the “[f]actual [f]indings and [c]onclusions of [l]aw were
based upon a careful review of the extensive and complex evidence presented in this
proceeding,” and the Exception was simply a general disagreement with those




                                         16
findings and conclusions.           (Id. at 73-74.) The Commission denied all of the
remaining Exceptions except one as moot.11 (Id. at 64-66, 72.)

       Petitioners now petition for review of the Commission’s Opinion and Order.12

       11
            The Commission granted Petitioners’ Exception No. 4, concluding that the challenged
finding of fact appeared to improperly treat lay witness testimony as expert witness testimony and
striking that finding of fact. (Op. and Order at 65-66.)
         12
            In addition to filing a Petition for Review in this Court, Transource filed a suit against
the Commission in the United States District Court for the Middle District of Pennsylvania
(District Court), Transource Pennsylvania, LLC v. Dutrieuille, Docket No. 21-cv-1101, asserting
that the Commission violated the Supremacy and Dormant Commerce Clauses of the United States
Constitution. Petitioners included, in their Petition for Review, a reservation of the right to pursue
those federal claims in federal court pursuant to England v. Louisiana State Board of Medical
Examiners, 375 U.S. 411 (1964) (England Reservation). This reservation was reiterated in
Petitioners’ main brief and reply brief, and Petitioners have not provided any direct argument
regarding the federal constitutional claims. Rather, they assert that the issue before this Court is
whether the Commission “erred in applying state law when denying the [IEC] Project,” which is
distinct from its federal claims that the Commission lacked the legal authority to reject PJM’s
determinations under federal law. (Petitioners’ Reply Brief (Br.) at 29.) The Commission and
Franklin County argue that Petitioners have impliedly placed the federal issues before this Court
in this appeal by arguing that the Commission had to accept PJM’s determinations, and, as such,
we should address them.
         Under the England doctrine, a litigant is required to advise state courts of its federal claims
“so that the state statute may be construed ‘in light of’ those claims,” England, 375 U.S. at 419-
21, and involves “a federal court abstain[ing] from deciding a federal constitutional issue to enable
the state courts to address an antecedent state-law issue,” San Remo Hotel, L.P. v. City & County
of San Francisco, 545 U.S. 323, 339 (2005). On August 26, 2021, the District Court denied a
challenge to its subject matter jurisdiction based on an allegation that Transource lacked standing
and, over Transource’s objection, abstained from considering the remainder of the motion to
dismiss. Transource Pa., LLC, (M.D. Pa. Aug. 26, 2021), 2021 WL 3784284, at *3-4, 10-12. In
doing so, the District Court noted, in part: resolution of the federal claims would not resolve the
state[]law claims at issue in the Commonwealth Court; while Transource had asserted an England
Reservation and maintained the federal claims would not be before the Commonwealth Court, it
also represented that it may “protectively brief” the federal claims in that matter; and the issues in
both matters, while distinctly worded, were substantially similar. Based on Transource’s
representation that it may protectively brief the federal claims in this Court, the District Court
reasoned that abstention was appropriate as there was “a distinct possibility that both courts may
essentially be asked to resolve the same issues,” and, therefore, “the same issues have at least been
presented before both courts.” Id. at *10-11 (emphasis in original).
(Footnote continued on next page…)


                                                  17
II.    DISCUSSION
       A. Relevant Legal Principles
       Our review of the Commission’s Opinion and Order is guided by the
following legal principles. “Appellate review of a [Commission] order is limited to
determining whether a constitutional violation, an error of law, or a violation of
[Commission] procedure has occurred and whether necessary findings of fact are
supported by substantial evidence.” Popowsky v. Pa. Pub. Util. Comm’n, 910 A.2d
38, 48 (Pa. 2006) (Popowsky II). Where an agency action involves the exercise of
discretion, we will not find an abuse of that discretion in the absence of bad faith,
fraud, capricious actions, or an abuse of power. Slawek v. State Bd. of Med. Educ.
& Licensure, 586 A.2d 362, 365 (Pa. 1991). Pursuant to Section 332(a) of the Code,
66 Pa.C.S. § 332(a), the proponent of the order in a proceeding before the
Commission bears the burden of proof and must prove its case by a preponderance
of the evidence, which is evidence more convincing than that offered by the other
parties. Se-Ling Hosiery, Inc. v. Marguilies, 70 A.2d 854, 855-56 (Pa. 1950);
Samuel J. Lansberry, Inc. v. Pa. Pub. Util. Comm’n, 578 A.2d 600, 602 (Pa. Cmwlth.
1990). The burden of proof contains two distinct burdens, the burden of production
and the burden of persuasion. Riedel v. Cnty. of Allegheny, 633 A.2d 1325, 1328
n.11 (Pa. Cmwlth. 1993). “[T]he burden of persuasion never leaves the party on



       Reviewing the issues presented and argued by Petitioners, which do not include any
“protective[] briefing” of the federal claims, id., the issues before this Court relate to whether the
Commission’s decision is consistent with Pennsylvania law and is supported by substantial
evidence, also a matter of Pennsylvania law. We read Petitioners’ arguments regarding the
Commission’s consideration of the PJM determinations as relating to substantial evidence, rather
than relating to federal preemption. Accordingly, we will not address the federal claims that
Transource has reserved for consideration in the District Court and focus instead on whether the
Commission’s decision is correct under Pennsylvania law.


                                                 18
whom it is originally cast, but the burden of production may shift during the course
of the proceedings.” Id.
       Here, Petitioners argue that Transource met its burden of proof on the IEC
Project and that the Commission erred in interpreting Section 1501 of the Code and
Section 57.76(a) of the Regulations to conclude otherwise. They further argue that
the Commission’s findings necessary to support its conclusion that the IEC Project
does not meet the standard for approval under Pennsylvania law are not supported
by substantial evidence. Finally, Petitioners argue that the Commission erred in
rescinding the provisional CPC and not addressing the merits of the remaining
Exceptions.13 We address these arguments in turn.

       B. Section 1501 of the Code and Section 57.76(a) of the Regulations
            1. Parties’ Arguments
       Petitioners argue that the Commission erred as a matter of law in interpreting
Section 1501 of the Code as requiring the IEC Project to be both necessary and
proper when that provision requires a proposed facility to be necessary or proper for
the service of the public. The Commission further erred in interpreting Section
57.76(a) of the Regulations as requiring Transource to prove that the IEC Project
was “reasonable and necessary and in the public interest,” which is inconsistent with
Section 1501’s recognition that a service may be approved if it is proper.
(Petitioners’ Brief (Br.) at 18 (quoting Op. and Order at 56).) Petitioners argue that
“proper” means something that is “appropriate to the purpose or circumstance; fit;
suitable.” (Id. at 19-20 (citing PPL Elec. Utils. Corp. v. Pub. Util. Comm’n (Pa.
Cmwlth., No. 624 C.D. 2019, filed Oct. 27, 2020), slip op. at 24) (quotation

       13
         Although Petitioners set forth eight separate arguments in their brief, those arguments
have been consolidated into these three main arguments.


                                              19
omitted).)14 Petitioners assert that the IEC Project is a proper means of resolving
market congestion and the potential NERC violations, the latter of which relate to
the provision of safe and reasonable service. According to Petitioners, had the
Commission applied the correct standard, that is, considered whether the IEC Project
was “proper for the accommodation, convenience, and safety of . . . the public,” the
Siting Applications would have been granted. (Id. at 19-20.)
       Petitioners further argue that the Commission erred in focusing solely on the
potential impact to Pennsylvania rates, rather than considering the mitigation of
regional market congestion, in concluding that there was no need for the IEC Project.
That prices may increase for Pennsylvania ratepayers due to the resolution of
congestion and market inefficiencies is not, per Mr. Cawley, a “cost” that should be
considered in ascertaining whether a project is proper or needed under, respectively,
Section 1501 of the Code and Section 57.76(a) of the Regulations. (Petitioners’ Br.
at 41-42.) Citing Section 2805(a) of the Code, Petitioners assert the Commission is
required to consider regional concerns and to work with PJM to support and enhance
regional transmission planning, from which Pennsylvania benefits. In focusing on
local rates in a matter involving a project related to resolving wholesale impacts to
the PJM Region, Petitioners maintain that the Commission did not comply with its
obligation to support regional transmission planning as required by Section 2805(a).
       The Commission responds that it properly interpreted and applied Section
1501 of the Code and Section 57.76(a) of the Regulations in reviewing whether the
IEC Project met the standards for approval under Pennsylvania law. It considered


       14
           PPL Electric Utilities is an unreported opinion which, while not binding, may be cited
for its persuasiveness pursuant to Pennsylvania Rule of Appellate Procedure 126(b), Pa.R.A.P.
126(b), and Section 414(a) of this Court’s Internal Operating Procedures, 210 Pa. Code
§ 69.414(a).


                                               20
whether the IEC Project was necessary or proper and if it was needed and, based on
its evidentiary weight determinations, found that the IEC Project was not. To the
extent that Petitioners maintain all that was required to be proven was that the IEC
Project was proper under Section 1501 of the Code, Transource did not make this
argument before it or the ALJ and, therefore, any such claim has been waived. Even
if not waived, the Commission contends that the propriety of a project is not so broad
as Petitioners assert, as a project should be “suitable” and “fitting,” and substantial
evidence supports that the IEC Project is not suitable or fitting for its purported
purpose. (Commission’s Br. at 42 (quoting Merriam-Webster Thesaurus, available
at https://www.merriam-webster.com/thesaurus/proper (last visited May 4, 2022)).)
      The Commission also argues that necessity for proposed transmission lines
may be found when such lines provide lower prices or improved reliability, Hess v.
Pennsylvania Public Utility Commission, 107 A.3d 246, 260 (Pa. Cmwlth. 2014),
and, here, the Commission was not persuaded by the evidence offered to establish
that the IEC Project was necessary or proper. That PJM determined that there was
a need for the IEC Project under its standards, while relevant, is not determinative
of the approval of siting applications under the Code and the Regulations, which is
an independent decision that belongs to the Commission. The Commission disputes
that it relied only on the impacts to Pennsylvania rates in determining the lack of
need for the IEC Project, pointing to findings relating to the overall regional costs
and benefits, which likewise support its decision that the IEC Project was not
needed, necessary, or proper.
      OCA argues the Commission applied the correct legal standard in determining
whether Transource met its burden of proof under Section 1501 of the Code and
Section 57.76(a) of the Regulations.      OCA maintains that despite Petitioners’



                                          21
argument that “proper” is distinct from “need,” Petitioners still connect the two by
arguing that if a project is proper, it must be needed. (OCA’s Br. at 11 (citing
Petitioners’ Br. at 17).) Accepting Petitioners’ broad interpretation of “proper”
would allow any utility plan that is functional to be approved irrespective of the
consequences to the environment, consumers, or the market. Even applying a
proper-only standard, OCA asserts, Petitioners did not meet that standard because
the identified need for the IEC Project, resolving congestion in the APSRI, is no
longer present.    As for Petitioners’ argument that the standard under Section
57.76(a), as interpreted by the Commission, conflicts with Section 1501, they made
no such arguments to the Commission in the Exceptions and, even if raised, the two
provisions have distinct purposes – one standard applies distinctly to HV
transmission lines and the other to public utilities in general. OCA contends that the
Commission did not ignore the importance of regional transmission needs, it
considered those needs, as required by Section 2805(a) of the Code, but correctly
concluded the evidence relating to the various reasons proffered by Transource did
not establish the need for the IEC Project under Pennsylvania law, which is a
determination independent of PJM’s determination of need. The Commission’s
review was not limited to the impacts in Pennsylvania, OCA argues; rather, it
examined the impacts throughout the PJM Region, much of which would see
increases in their energy prices as a result of the IEC Project.
      Franklin County argues Petitioners waived the issue that Transource only had
to establish that the IEC Project was proper because it was not raised before the ALJ
or the Commission. Since the grant of the provisional CPC, the issue to be addressed
was whether there was a need for the IEC Project under Pennsylvania law, which
Transource attempted to prove during the ALJ proceedings without arguing that it



                                          22
only had to prove that the IEC Project was proper. Even if not waived, Franklin
County asserts, the Commission applied the correct standards, reviewing the IEC
Project under the specific standards of Section 57.76(a)(1) of the Regulations, which
must take into consideration the environmental and safety concerns of HV
transmission lines pursuant to article I, section 27 of the Pennsylvania Constitution
(Environmental Rights Amendment),15 and the general standards of Section 1501 of
the Code. Franklin County argues the Commission did not err in considering PJM’s
determination of need but not finding such need sufficient for purposes of
Pennsylvania law. Contrary to Petitioners’ argument, the Commission did not rely
on Pennsylvania impacts, but examined the needs and congestion of the PJM Region,
which is consistent with the Commission’s obligations under Section 2805(a) of the
Code. Based on the evidence presented and credited, Franklin County maintains the
Commission properly concluded that the IEC Project was not necessary “to ensure
the continued provision of adequate, safe and reliable service to the citizens and
businesses in” Pennsylvania, or in the entire PJM Region. (Franklin County’s Br. at
24 (quoting 66 Pa.C.S. § 2805(a)) (emphasis omitted) (internal quotations omitted).)
       STFC argues the Commission committed no error of law or abuse of
discretion in interpreting Section 1501 of the Code and applied the “necessary or
proper” standard in exercising its independent authority to analyze the Siting


       15
            Article I, section 27 of the Pennsylvania Constitution states:

       The people have a right to clean air, pure water and to the preservation of the
       natural, scenic, historic and esthetic values of the environment. Pennsylvania’s
       public natural resources are the common property of all the people, including
       generations yet to come. As trustee of these resources, the Commonwealth shall
       conserve and maintain them for the benefit of all the people.

PA. CONST. art. I, § 27.


                                                  23
Applications. As to the argument that Transource only had to prove that the IEC
Project was proper, STFC asserts that this standard, in the context of transmission
line siting, is not an alternative, lesser standard that would allow construction of any
transmission line proposed – such line still must be appropriate to the purpose or
circumstance, which the IEC Project is not. According to STFC, Section 57.76(a)
of the Regulations, which requires denial of siting applications unless need for the
proposed HV transmission lines is shown, is not unreasonable or beyond the Code’s
grant of authority, particularly where the Commission has recognized that such lines
“cannot be constructed without some adverse effect upon the environment,” and
implicates the Commission’s obligations under the Environmental Rights
Amendment. (STFC’s Br. at 22 (citing In Re Proposed Elec. Reg., 49 Pa. P.U.C.
709, 712, 1976 Pa. PUC LEXIS 114 (1976)).) That a regulation is burdensome does
not make its application or interpretation an abuse of discretion, but rather to be
invalid, “what has been ordered must appear to be so entirely at odds with
fundamental principles . . . as to be the expression of a whim rather than an exercise
of judgment.” (Id. at 18 (citing Pa. Hum. Rels. Comm’n v. Uniontown Area Sch.
Dist., 313 A.2d 156, 169 (Pa. 1973)).)
      In their reply brief, Petitioners assert that necessary and proper are distinct
standards, as recognized by this Court in PPL Electric Utilities, and that this Court
has recognized that “necessity” is present “whenever the project result[s] in a benefit
to the public, such as an improvement to the reliability of service or lower prices,”
which Transource established would happen through the construction of the IEC
Project. (Petitioners’ Reply Br. at 8 (quoting Hess, 107 A.3d at 260).) According
to Petitioners, they did not waive the right to argue that the IEC Project is proper and
that applying Section 57.76(a) as requiring need beyond the necessary or proper



                                          24
standard conflicts with Section 1501 of the Code because such arguments are
encompassed in their original argument that the IEC Project should be approved
because it meets the Section 1501 standards. Petitioners point to their brief to the
Commission that the IEC Project “is clearly needed and is necessary or proper for
the accommodation, convenience and safety of its patrons, employees and the
public,” as encompassing its current arguments before the Court. (Petitioners’ Reply
Br. at 10 (quoting R.R. Vol. 5 at 4045a).) Further, they assert they could not know
that the Commission would misinterpret Section 57.76(a) before it issued the
Opinion and Order and, therefore, its current arguments could not have been raised
earlier.

           2. Analysis
       Section 1501 of the Code addresses, generally, the character of services and
facilities of a public utility and provides, in relevant part:

       Every public utility shall furnish and maintain adequate, efficient,
       safe, and reasonable service and facilities, and shall make all such
       repairs, changes, alterations, substitutions, extensions, and
       improvements in or to such service and facilities as shall be necessary
       or proper for the accommodation, convenience, and safety of its
       patrons, employees, and the public. . . . Such service and facilities
       shall be in conformity with the regulations and orders of the
       [C]ommission.

66 Pa.C.S. § 1501 (emphasis added). Our Supreme Court has recognized that the
word “or” in “necessary or proper” “must be given its ordinarily disjunctive meaning
unless such a construction would lead to an absurd result.” Elite Indus., Inc. v. Pa.
Pub. Util. Comm’n, 832 A.2d 428, 431 (Pa. 2003). While Elite Industries involved
Section 1103(a) of the Code, which relates to the grant of a CPC, both that section




                                            25
and Section 1501 use the phrase “necessary or proper.” Compare 66 Pa.C.S.
§ 1103(a), with 66 Pa.C.S. § 1501.
      Section 57.76(a)(1) of the Regulations relates specifically to the siting and
construction of HV lines and states:

      (b) The Commission will issue its order, with its opinion, if any, either
          granting or denying the application, in whole or in part, as filed or
          upon the terms, conditions or modifications, of the location,
          construction, operation or maintenance of the line as the
          Commission may deem appropriate. The Commission will not
          grant the application, either as proposed or as modified, unless it
          finds and determines as to the proposed HV line:

            (1) That there is a need for it.

52 Pa. Code § 57.76(a)(1). Pursuant to Section 57.75(e)(1) of the Regulations, in
reviewing siting applications, the Commission must accept evidence of, among other
things, the “present and future necessity of the proposed HV line in furnishing
service to the public.” 52 Pa. Code § 57.75(e)(1) (emphasis added). When the
Commission promulgated these regulations, it recognized that HV transmission lines
could not “be constructed without some adverse effect upon the environment,” and,
therefore, its review must incorporate the requirements of the Environmental Rights
Amendment. In Re Proposed Elec. Reg., 49 Pa. P.U.C. at 712.
      Finally, Section 2805(a) of the Code provides that

      [t]he [C]ommission shall take all necessary and appropriate steps to
      encourage interstate power pools to enhance competition and to
      complement industry restructuring on a regional basis.             The
      Commonwealth, the [C]ommission and Pennsylvania electric utilities
      shall work with the Federal Government, other states in the region and
      interstate power pools to accomplish the goals of restructuring and to
      establish independent system operators or their functional equivalents
      to operate the transmission system and interstate power pools. The
      [C]ommission, Pennsylvania electric utilities and all electricity


                                          26
      suppliers shall work with the Federal Government, other states in the
      region, the . . . [NERC] and its regional coordinating councils or their
      successors, interstate power pools, and with the independent system
      operator or its functional equivalent to ensure the continued provision
      of adequate, safe and reliable electric service to the citizens and
      businesses of this Commonwealth.

66 Pa.C.S. § 2805(a).
      This matter involves the interpretation of these provisions, and the
Commission’s “interpretations of the Code, the statute for which it has enforcement
responsibility, and its own regulations are entitled to great deference and should not
be reversed unless clearly erroneous.” Lehigh Valley Transp. Servs. v. Pa. Pub. Util.
Comm’n, 56 A.3d 49, 56 (Pa. Cmwlth. 2012) (quoting Energy Conservation
Council, 995 A.2d at 478). “The statutory and regulatory scheme regarding the
approval of the siting and construction of transmission lines is technically complex,
and a reviewing court should put aside its discretion in favor of the Commission’s
expertise.” Hess, 107 A.3d at 259. Thus, a Commission determination that facilities
are “necessary or proper for the service, accommodation, convenience or safety of
the public” is entitled to “strong deference” and “given controlling weight unless it
is clearly erroneous.” Riverwalk Casino, L.P. v. Pa. Gaming Control Bd., 926 A.2d
926, 940 (Pa. 2007).
      Reviewing the Commission’s Opinion and Order with these principles in
mind, we discern no clear error in the determination that Transource did not meet its
burden of proof under Section 1501 of the Code and Section 57.76(a) of the
Regulations on the Siting Applications. First, we agree with the Commission that
the determination of whether a utility meets the requisite burden of proof under
Pennsylvania law is an independent one. The Commission’s role is to regulate
utilities for the purposes of Pennsylvania law and to determine if the proposed


                                         27
services and facilities comport with Pennsylvania law. That is what it did here; it
examined the Siting Applications, the evidence offered in support of and opposition
to those applications, and made a determination as to whether Transource met its
burden of proof on those Siting Applications under Pennsylvania law. The need for
the Commission’s independent review is particularly true where Pennsylvania law
sets forth different requirements and considerations for approving HV transmission
lines than may be addressed in PJM’s proceedings.
      Next, examining the Opinion and Order in its entirety, the Commission did
not deviate from the “necessary or proper” standard set forth in Section 1501 of the
Code or interpret Section 57.76(a) of the Regulations in a way that is inconsistent
with that standard. While there may be places where the Opinion used “necessary
and proper,” rather than “necessary or proper,” the Commission recognized the
statutory standard and applied it, as well as the regulatory standard of “need” as set
forth in Section 57.76(a), to the evidence presented. After doing so, the Commission
concluded that Transource had not met its burden of proving those standards based
on the evidence it presented, which was found to be less persuasive than the evidence
in opposition to the IEC Project.
      Necessity and need are corollaries, and this Court has explained that, for
purposes of HV transmission lines, necessity can be established by showing an
improvement in the reliability of services or lower prices. Hess, 107 A.3d at 260.
As for any lower prices that could result from the IEC Project, the Commission
considered all the costs and benefits of the IEC Project, not just those considered by
PJM, and, because there were considerable increases in prices to ratepayers in both
Pennsylvania and elsewhere in the PJM Region, found that this did not support the
grant of the Siting Applications. As for the potential NERC reliability violations,



                                         28
the Commission, as factfinder, found that the relative weight to this later-asserted
basis for the IEC Project had diminished because, among other reasons, “it bec[a]me
more tangential to the unambiguous original driver of the” IEC Project. (Op. and
Order at 62.) As for the resolution of congestion in the APSRI, it does not appear
that we have ever held that congestion, which is an economic consideration, is
sufficient on its own to support need or necessity under Pennsylvania law. In Energy
Conservation Council, we observed that while there was a challenge to the
Commission’s reliance on congestion to find need, we did not address that challenge,
stating that “even if the [Commission] erred in considering congestion issues,” the
finding of public need in that case was supported on reliability grounds. 995 A.2d
at 487. Similar to that case, we need not decide this issue here because the
congestion in the APSRI decreased significantly over the years and, therefore, was
rejected as being a valid basis for the IEC Project. To the extent that Transource
later asserted that the IEC Project would resolve congestion in the AP South Area
and related constraints, like the potential NERC reliability violations, that reason
was not given much weight for a variety of reasons. Thus, based on the evidentiary
findings of the Commission, we discern no clear error in the Commission’s
determination that Petitioners did not satisfy the standards under Section 1501 of the
Code and Section 57.76(a) of the Regulations.
      Alternatively, Petitioners argue that the Siting Applications should have been
granted because the IEC Project was proper, that is, “being adapted or appropriate
to the purpose or circumstances; fit; suitable,” for its purpose. PPL Elec. Utils., slip
op. at 24 (quotation and citation omitted). The Commission argues that, if the issue
is not waived, it addressed the propriety of the IEC Project, finding that the costs
outweighed the limited benefits, and, moreover, that the proper standard is not as



                                          29
broad as Petitioners claim, which requires that a project be “suitable,” or
“acceptable.”    (Commission’s Br. at 42.)        We agree that Petitioners’ broad
interpretation of “proper” goes beyond what is intended by Section 1501 of the Code.
      The application of the “proper” standard is dependent on the circumstances of
each case. For example, the Supreme Court determined in Elite Industries that
“necessary or proper” must be given its disjunctive meaning and that using a less
stringent standard to obtain a CPC was appropriate in that case. This reasoning was
based, at least in part, on the facts that the applicant sought to offer a private
limousine service, the applicant “would be hard pressed to show a ‘public need’ for
convenience,” and approval of the CPC would allow for growth and competition
within the industry. 832 A.2d at 432. The Supreme Court explained that, in
requiring a showing of public need, this Court had infringed upon the Commission’s
broad discretion within which the General Assembly left the determinations
regarding the propriety of granting a CPC. Id. Similarly, in PPL Electric Utilities,
slip op. at 22-24, which involved a utility’s internal corporate restructuring, this
Court recognized that “it would be very difficult, if not impossible, for [a u]tility to
establish an affirmative and substantial benefit to the public,” and that this was a
case in which “the Commission c[ould] conduct a disjunctive analysis,” and then
remanded the matter to the Commission to determine if the restructuring was
proper. (Emphasis added.) Thus, in these cases, the disjunctive “proper” standard
was used primarily because it was unlikely that the public need, i.e., necessity,
standard could ever be met based on the type of service or action that was being
proposed and was to be determined to apply based on the circumstances involved.
From these cases, we discern that while the Commission is to determine whether a
service or facility is “necessary or proper,” 66 Pa.C.S. § 1501 (emphasis added), that



                                          30
determination should consider the circumstances, such as the type of service or
action being proposed, and that this determination falls within the Commission’s
sound discretion.
      Unlike the situations in Elite Industries and PPL Electric Utilities, it cannot
reasonably be said that it is unlikely or nearly impossible to establish a public need
for an HV transmission line – the Commission and this Court have addressed
numerous such applications and findings of public need have been made which
support approving those lines. See Hess, 107 A.3d at 250, 257-58, 260-61; Energy
Conservation Council, 995 A.2d at 486-87; In Re: Application of Trans-Allegheny
Interstate Line Co. (TrAILCo), 103 Pa. P.U.C. 554, 2008 WL 5786507 (Pa. PUC
Dec. 12, 2008), slip op. 10-12, 16-18; Application of PP&L Elec. Utils. Corp., 2010
WL 637064 (Pa. PUC Feb. 12, 2010) (Susquehanna-Roseland), slip op. at 9, 14, 30.
Thus, the broad application of the “proper” standard asserted by Petitioners is not as
warranted here as it had been in Elite Industries and PPL Electric Utilities. Further,
we must remain cognizant that the standards for siting HV transmission lines must
be read in the context of the Environmental Rights Amendment, with which the
Commission’s Regulations were promulgated to be consistent.                 Here, the
Commission reviewed the evidence presented and concluded that the proffered
reasons for the IEC Project, including the later-asserted alleged resolution of
congestion outside the APSRI and the possible NERC reliability violations, when
weighed against the detriments of the IEC Project, did not meet the standard under
Section 1501, which necessarily includes whether such facility was “proper.” As
this determination is within the Commission’s expertise and discretion, and because
that determination is not clearly erroneous, we will not infringe on that discretion.




                                          31
      Finally, the Commission did not violate its obligations under Section 2805(a)
of the Code to work with regional transmission planning groups and the Federal
Government when it denied the Siting Applications and rescinded Transource’s
provisional CPC under Pennsylvania law. The Commission recognized the asserted
regional planning goals of the IEC Project but found, after weighing the evidence,
that the evidence offered to support that the IEC Project satisfied the Pennsylvania
standards for approval was not persuasive for a variety of reasons. Further, and
contrary to Petitioners’ arguments, the Commission did not engage in a
Pennsylvania-only review of the costs and benefits of the IEC Project. While
evidence of the detrimental impact to Pennsylvania ratepayers was cited and
considered as part of the conclusion that Transource did not meet its burden of proof,
the Commission also examined the detrimental impacts to ratepayers in other parts
of the PJM Region in reaching that conclusion. Accordingly, this is not a reason to
find that the Commission’s determination was clearly erroneous.

      C. Evidentiary Claims
         1. Parties’ Arguments
      Petitioners argue the Commission made several errors in reviewing and
rejecting Transource’s evidence in this matter.        First, Petitioners argue the
Commission erred in rejecting PJM’s determination of the need for the IEC Project,
which was presented as evidence to establish need under the Code and the
Regulations, despite PJM’s expertise in the area of transmission planning, including
the management and mitigation of chronic congestion within the PJM Region.
Petitioners maintain that the Commission should have relied on that evidence
because PJM’s process was approved by FERC, was supported by numerous studies,




                                         32
and had been accepted by the Commission and this Court in the past, including in
Energy Conservation Council, 995 A.2d 465, to support granting siting applications.
      Second, Petitioners assert the Commission’s finding that the IEC Project is
not necessary to resolve congestion or the potential NERC violations is not
supported by substantial evidence because the evidence relied upon, that of the
opposing parties, constituted “a vast oversimplification of the complex electrical
engineering analysis required to evaluate congestion on the interstate transmission
system.” (Petitioners’ Br. at 29.) Petitioners contend that only Transource presented
evidence of actual studies or modeling showing that the IEC Project was needed to
resolve congestion in the AP South Area and to resolve the NERC reliability issues,
which the Commission abused its discretion in disregarding.             According to
Petitioners, the opposing parties’ witnesses had less experience than Transource’s
experts and their evidence regarding the IEC Project no longer being needed due to
reduced congestion on the APSRI was speculative, particularly where the IEC
Project was not limited to resolving congestion on that particular interface.
Petitioners further assert that no opposing party offered substantive or empirical data
regarding the pending NERC reliability violations. Petitioners maintain that the
Commission improperly relied on speculation that other upgrades may resolve those
violations and the lack of additional testing to reject PJM’s findings in this regard
despite there being no reason for PJM to run additional testing because the IEC
Project, a baseline upgrade, would resolve the potential reliability violations in a
timely fashion.
      The Commission responds that its findings that the IEC Project did not meet
the standard for approval under Pennsylvania law are supported by substantial
evidence. According to the Commission, its rejection of PJM’s need determination



                                          33
was based on credible evidence reflecting that PJM’s cost-benefit analysis was
flawed and did not consider costs to other parts of the PJM Region, that the
congestion in the APSRI had decreased since the initial study that supported PJM’s
need determination, and that there was insufficient proof of the potential NERC
reliability violations. It maintains that there was substantial evidence to support each
of these determinations, including that the net benefit would only be $32.5 million
over a 15-year period, that the data relied upon to continue supporting the need for
the IEC Project became outdated, and that the congestion cited as the purpose for
the IEP Project was no longer an issue. As for the alleged potential NERC reliability
violations, the Commission asserts the reasons offered for giving less weight to that
evidence were supported by the record and reasonable. The Commission contends
that Petitioners’ arguments to the contrary are simply a request for this Court to
reweigh the evidence, which is beyond this Court’s appellate role.
      OCA likewise argues that there was no error or abuse of discretion by the
Commission in not relying on PJM’s determination and that PJM’s process is
inherently unfair in ascertaining whether the benefits of a market efficiency project
outweigh its costs. OCA maintains that the Commission considered and weighed all
of the evidence in its role as factfinder, that Petitioners’ arguments are impermissible
attacks on the evidentiary determinations, and that the fact that Transource presented
evidence that supports other findings of fact is of no moment because the findings
made are supported by substantial evidence.          According to OCA, while the
Commission has relied on PJM determinations in the past, it did so merely as
evidence to be considered and not as the sole reason for granting relief.
      Franklin County argues that the Commission’s findings regarding the lack of
need for the IEC Project are supported by substantial evidence, including by



                                          34
Transource’s own data, and that the evidence related to Transource’s later-asserted
reasons for the IEC Project was properly rejected as being insufficient after being
weighed by the Commission. There was no impropriety, according to Franklin
County, for the Commission to make its own determination as to the reliability of
PJM’s projections based on the evidence presented or to accept evidence opposing
the IEC Project as more persuasive. To the extent that the Commission has cited
PJM data and witnesses in the past, it was as part of the Commission’s own analysis
and not merely accepting PJM’s determination as establishing need.
      STFC argues that the findings of fact are supported by substantial evidence,
Petitioners seek to have this Court reweigh the evidence by claiming only
Transource presented substantial evidence, and the Commission is not bound by
PJM’s determination of need for the IEC Project for purposes of Pennsylvania law.
STFC maintains that the Commission has not historically relied solely on PJM’s
determinations to establish need under Pennsylvania law but considered such
determinations as evidence. STFC further argues that the Commission has not held
that PJM-identified congestion and economic issues were sufficient, in themselves,
to support a finding of need under Pennsylvania law.
      Petitioners respond, reemphasizing their arguments that the Commission’s
findings as to the lack of need, congestion, and reliability violations are not
supported by substantial evidence, pointing to Transource’s own evidence in
support. Petitioners reassert that the Commission has accepted PJM determinations
of need as being sufficient to meet the standard for granting siting applications under
Pennsylvania law and it should have done so here. PJM’s determinations that the
IEC Project is needed to relieve congestion and resolve the potential NERC
reliability violations constitute substantial evidence to support that the project is both



                                           35
necessary and proper and were improperly rejected by the Commission. Petitioners
claim that they are not asking this Court to reweigh the evidence but to reverse the
finding that the IEC Project did not meet the standard for approval under
Pennsylvania law because it is not supported by substantial evidence, as the
opposing parties’ evidence was fully rebutted by Transource’s evidence.
(Petitioners’ Reply Br. at 26.)


          2. Analysis
      It is well settled that the Commission “is the ultimate factfinder[] and makes
all decisions as to the weight and credibility of evidence.” Borough of Duncannon
v. Pa. Pub. Util. Comm’n, 713 A.2d 737, 739 (Pa. Cmwlth. 1998).               For a
Commission finding to be supported by substantial evidence, which is “the amount
of relevant evidence which a reasonable person would accept as adequate to support
a determination,” Popowsky v. Pennsylvania Public Utility Commission, 937 A.2d
1040, 1054 (Pa. 2007) (Popowsky III), there must be “more than a mere trace of
evidence or suspicion of the existence of a fact sought to be established,” HIKO
Energy, LLC v. Pennsylvania Public Utility Commission, 163 A.3d 1079, 1094 (Pa.
Cmwlth. 2017) (quoting Lyft, Inc. v. Pennsylvania Public Utility Commission, 145
A.3d 1235, 1240 (Pa. Cmwlth. 2016)), aff’d, 209 A.3d 246 (Pa. 2019). Additionally,
the record evidence, as well as the inferences that can be logically drawn from that
evidence, must be “viewed in a light most favorable to” “[t]he party who [sic]
prevailed before the” Commission. United Transp. Union v. Pa. Pub. Util. Comm’n,
68 A.3d 1026, 1032 (Pa. Cmwlth. 2013). It is irrelevant if “the record may contain
evidence that supports a different result than that reached by the [Commission] . . .
so long as the record contains substantial evidence supporting the [Commission’s]



                                         36
decision.” Lyft, Inc., 145 A.3d at 1240. This Court should not “‘substitute its
judgment for that of the [Commission] when substantial evidence supports the
[Commission]’s decision on a matter within the [C]ommission’s expertise,’ nor
should it indulge in the process of weighing evidence and resolving conflicting
testimony.” Energy Conservation Council, 995 A.2d at 478 (citing Popowsky v. Pa.
Pub. Util. Comm’n, 706 A.2d 1197, 1201 (Pa. 1997) (Popowsky I)).
      Petitioners’ evidentiary challenges focus, essentially, on the Commission’s
acceptance of the opposing parties’ evidence over that offered by Transource. Their
arguments challenge the Commission’s decision to:              not accept PJM’s
determinations as sufficient evidence under Pennsylvania law, despite having done
so in other proceedings; reject evidence that the IEC Project would resolve, and was
designed to resolve, congestion beyond the APSRI; and reject evidence that the IEC
Project would resolve five potential NERC reliability violations. A review of the
record under the applicable appellate standard reveals that the Commission’s
findings are supported by substantial evidence and support the Commission’s
conclusion that Transource did not meet its burden of proof, which includes both the
burden of production and the burden of persuasion, on the Siting Applications.
      First, Petitioners’ assertion that the Commission erred in not accepting
Transource’s evidence related to PJM’s determination of need and the testimony of
PJM employees because the Commission has done so in the past is not persuasive.
Petitioners cite various Commission decisions and this Court’s opinion in Energy
Conservation Council for support because the PJM-based evidence presented in
those cases was found sufficient to establish need under Pennsylvania law.
However, a close reading of those Commission decisions and Energy Conservation
Council reveals that PJM’s determinations of need and related testimony and reports



                                        37
were simply evidence offered by the applicant, which were found credible and
persuasive by the Commission based on those factual records. This is apparent in
this Court’s decision in Energy Conservation Council, which references the PJM
submissions as evidence that had been offered by the applicant, and accepted as
persuasive by the Commission, to support a determination that the transmission lines
at issue met the standards of Pennsylvania law. 995 A.2d at 470-73, 480-86. The
Commission’s decisions cited by Petitioners, which include the decision reviewed
in Energy Conservation Council, likewise refer to the PJM submissions as evidence,
which the Commission considered and “was persuaded by.” TrAILCo, 2008 WL
5786507, slip op. 10-12, 16-18. See also Susquehanna-Roseland, 2010 WL 637064,
slip op. at 9, 14, 30 (explaining that the applicant “presented extensive testimony
and exhibits in order to support its [a]pplication” and describing the evidence
introduced regarding PJM’s process as supporting the application and meeting the
applicant’s burden of proof on need); Joint Application for Approval of Merger of
GPU, Inc. with FirstEnergy Corp., 2001 Pa. PUC LEXIS 604 (Pa. PUC May 24,
2001), slip op. at 9-10, 22-23 (accepting PJM evidence as sufficient to support the
need for a merger of two electric utilities, but with a concurring opinion questioning
whether such evidence was affirmative evidence that supported the relief requested).
Indeed, in the TrAILCo case, the Commission rejected the argument of one of the
opposing parties that it was “required to accept PJM’s RTEP findings or that [it]
must in some fashion defer to PJM on transmission siting issues,” but it did “find
that PJM’s RTEP and the testimony surrounding the need for [proposed transmission
line facilities] compelling.” Id., slip op. at 18 n.3 (emphasis omitted).    That the
Commission found evidence persuasive in some proceedings does not require it to
accept it as such in all. As PJM’s determinations, reports, and witnesses were offered



                                         38
in the current proceedings as evidence for the Commission’s consideration, that
evidence is subject to challenge by opposing parties and witnesses and to weighing
by the Commission. Accordingly, this is not a basis to reverse the Commission’s
factual findings.
      Second, Petitioners argue that the Commission’s findings of fact regarding
PJM’s cost-benefit analysis are flawed and not supported by substantial evidence.
This evidence was rejected because, inter alia, it did not consider the negative
impacts of the IEC Project on other ratepayers or that the data used to support the
ongoing need for the IEC Project was outdated, ultimately, and inaccurate, and it did
not include other means of resolving the alleged congestion, such as future potential
generation sources. As to the first reason, OCA’s evidence revealed that prior to
2014, PJM considered the negative impacts in its benefit calculation but removed
this from the cost-benefit analysis in order to “increase[] the number of projects that
could qualify as a market efficiency project.” (OCA Cross Exhibit (Ex.) 4 at 4, 8,
R.R. Vol. 7 at 6384a, 6388a.) It was not just OCA’s witness who criticized PJM’s
cost-benefit analysis, but PJM’s own Independent Market Monitor who suggested
that its market efficiency process, which includes the cost-benefit analysis, be
reevaluated and that the actual costs and benefits of a project should be considered
and not ignored in determining whether a market efficiency project is needed. (OCA
Cross Ex. 12 at 7-8, R.R. Vol. 7 at 6421a-22a; Hearing Transcript (Hr’g Tr.) at 2619-
22, R.R. Vol. 3 at 2894a-97a.) Because a finding of necessity may be found under
Pennsylvania law if a project results in a decrease in prices, Hess, 107 A.3d at 260,
we do not view it an abuse of discretion for the Commission to consider evidence of
increased consumer prices and weigh the competing cost impacts of the IEC Project
to determine the necessity of that project. Further, the finding that the cost-benefit



                                          39
analysis was based on outdated data and inaccurate predictions was supported by the
credited testimony of Edward McGavran, who testified that data from 2014 was still
being used to support the need for the IEC Project, despite the resolution of the
congestion on the APSRI, and the reports demonstrating the significant decrease in
congestion in the APSRI that was contrary to the initial predictions. (Hr’g Tr. at 8-
10, R.R. Vol. 4 at 3447a-49a; OCA Statement (St.) 2 at 17 Table 3, R.R. Vol. 2 at
1079a.) Finally, the cost-benefit analysis used to support the IEC Project did not
consider other ways of ameliorating congestion, such as new generation, and, in fact,
was modified in 2018 to exclude from the simulation potential future generation
projects that had executed a Facilities Study Agreement, which is an agreement that
identifies facility additions and upgrades. (FOF ¶¶ 73-74, 76; R.D. at 89, 93-94;
Transource St. AA3, Ex. TJH-AA1 at 19, R.R. Vol. 4 at 3377a; OCA Hr’g Ex. 3,
R.R. Vol. 6 at 5634a-78a; Transource Response to OCA XLIII-12, R.R. Vol. 6 at
5648a; Hr’g Tr. at 2266-68, R.R. Vol. 3 at 2541a-43a; Hr’g Tr. at 2930-33, R.R.
Vol. 4 at 3858a-61a.) Prior to this change, the cost-benefit ratio of the IEC Project
in 2018 was 1.40, and after the change, the cost-benefit ratio in 2019 was 2.17. (FOF
¶¶ 77-78.) Ultimately, the cost-benefit analysis was evidence offered to support
Petitioners’ claim that the IEC Project met the standard for approval under the Code
and the Regulations and, as such, it was subject to challenge by the opposing parties
and weighing by the Commission. In this instance, the Commission examined the
evidence presented by all the parties, weighed it, and found the opposing parties’
evidence more persuasive. As this Court may not reweigh the evidence, this is not
a basis for reversing.
      Third, Petitioners assert that the Commission’s findings rejecting congestion
as a basis for the need for the IEC Project are not supported by substantial evidence.



                                         40
The findings reflect that the IEC Project was designed to resolve congestion on the
APSRI, and that congestion on the APRSI has decreased significantly since 2014,
such that it no longer supports the need for the IEC Project. These findings are
supported by substantial evidence, including Petitioners’ own evidence.
(Transource St. 2 at 7, 11, R.R. Vol. 1 at 864a; Transource St. 3 at 24-25, R.R. Vol.
1 at 905a-06a; Transource St. 8-R, Ex. TH-5R at 2, 4-5, R.R. Vol. 2 at 1738a, 1740a-
41a; Transource St. No. 3-AA-RJ at 8, R.R. Vol. 4 at 3662a; Hr’g Tr. at 2132-33,
2381, 2387-88, R.R. Vol. 3 at 2662a-63a; Hr’g Tr. at 2921-23, R.R. Vol. 4 at 3849a-
51a.)    While Petitioners claim that the IEC Project was also intended to resolve
congestion in the AP South Area, this evidence was not found to be persuasive
because it was not asserted as a basis for the project from the beginning, was raised
after the APSRI congestion had substantially resolved, little detail was provided
regarding the related constraints in the AP South Area, and the evidence did not
show that the congestion at the later-identified facilities was within PJM’s top 25
most congested facilities. (R.D. at 83-84, 88; OCA Hr’g Ex. 6 at 559, R.R. Vol. 7
at 6263a; Transource St. AA3, Ex. TJH-AA1 at 19, R.R. Vol. 4 at 3377a; OCA Cross
Ex. 7 at 2, R.R. Vol. 7 at 6505a; OCA Cross Ex. 8 at 1-2, R.R. Vol. 7 at 6408a-09a.)
This reasoning does not reflect an abuse of discretion but is based on a review and a
weighing of the evidence presented. Accordingly, this is not a basis for reversing.
        Fourth, Petitioners maintain the Commission’s findings rejecting the five
potential NERC reliability violations are not supported by substantial evidence. The
evidence of these potential reliability violations was found not to be persuasive
because reliability violations were not the driver for the IEC Project, the potential
reliability issues were not identified until 2018 – after OCA presented evidence in
opposition to the congestion-based reasons, PJM did not perform its standard set of



                                         41
reliability tests to confirm the need in this matter, and PJM did not rerun the
reliability tests after other projects were approved to determine if those projects
would resolve the potential reliability concerns. (R.D. at 83-84; Op. and Order at
61-62.) Again, these findings are supported by substantial evidence. (Transource
St. 7-R at 21, R.R. Vol. 2 at 1358; Transource St. 7-RJ-SUPP at 3-4, R.R. Vol. 4 at
3108a-09a; Transource St. AA-2, Ex. SRH-AA2 at 13, R.R. Vol. 4 at 3350a; OCA
St. 1-SSR at 16-17, R.R. Vol. 4 at 3077a-78a; OCA Hr’g Ex. 3, R.R. Vol. 6 at 5634a-
78a; Transource Response to OCA-XLIII-10, R.R. Vol. 6 at 5647a; Hr’g Tr. at 2926-
27, R.R. Vol. 4 at 3854a-55a.) While Petitioners argue that there was no need for
PJM to run its standard set of reliability tests or to examine whether subsequently
approved projects would resolve the potential issues once it determined that the IEC
Project would do so, these arguments go to the weight to be given the evidence.
Reviewing the conflicting evidence, the Commission reasonably held that “the
relative weight of the evidence of . . . later-asserted bas[es] for need for the [IEC
P]roject diminishe[d] as it bec[a]me[] more tangential to the unambiguous original
driver[, which was the] alleviation of economic congestion on the AP[SRI].” (Op.
and Order at 62.)
      To summarize, Petitioners discount all the evidence presented by the opposing
parties that supports the Commission’s findings and attack this evidence as being
overly simplistic and speculative. However, because these arguments go to the
weight of the evidence presented, which is an issue for the factfinder and not this
Court, and the findings of fact are supported by substantial evidence, those findings
of fact are binding and cannot be set aside. Energy Conservation Council, 995 A.2d
at 478.




                                         42
      D. The Rescission of the Provisional CPC and Petitioners’ Other Exceptions
      Petitioners assert that the Commission erred in rescinding Transource’s
provisional CPC because the Commission erred in concluding the IEC Project was
not needed, necessary, or proper. Petitioners further argue that the Commission
erred and abused its discretion in not addressing the Exceptions related to the ALJ’s
determination that Transource did not establish that the IEC Project met the other
requirements for approval of the Siting Applications under Section 57.76(a) of the
Regulations.   They similarly argue that the Commission erred and abused its
discretion in not addressing Transource’s eminent domain applications and zoning
petitions. Petitioners maintain that the Commission misinterpreted the requirements
of Section 1511(a) and (c) of the Business Corporation Law of 1988 (BCL), 15
Pa.C.S. § 1511(a), (c), by omitting the “proper” from “necessary or proper” language
of that section in the Opinion and Order. (Petitioners’ Br. at 56-57 (quoting 15
Pa.C.S. § 1511(a), (c)).) They request that, upon this Court finding that the IEC
Project meets the requirements of Section 1501 of the Code and Section 1511 of the
BCL, we remand for the Commission to resolve these Exceptions.
      The Commission and Intervenors respond there was no error or abuse in the
Commission’s rescinding Transource’s provisional CPC because the CPC was
granted only for the IEC Project. They further argue that the Commission did not
err or abuse its discretion in not considering Transource’s other Exceptions. The
Commission and Intervenors contend that because the Commission’s determination
that the IEC Project did not meet the necessary or proper and need standards was not
in error and was supported by substantial evidence, the other issues raised in the
other Exceptions were moot.
      In January 2018, the Commission granted Transource a provisional CPC that
related only to the IEC Project and the parties to those proceedings expressly


                                         43
reserved the issue of the determination of need for the IEC Project for future
proceedings on the siting of the HV transmission lines at issue. Having concluded
that the Commission did not err or abuse its discretion in determining that
Transource did not meet its burden of proving that the IEC Project met the standards
for approval of transmission lines under Section 1501 of the Code and Section
57.76(a)(1) of the Regulations, we discern no error or abuse of discretion in the
Commission’s decision to then rescind Transource’s related provisional CPC.
Similarly, the Commission’s decision to deny the Siting Applications pursuant to
Section 1501 of the Code and Section 57.76(a) of the Regulations rendered the
Exceptions that addressed other alleged errors moot, and the Commission did not err
or abuse its discretion in not addressing those arguments on that basis.

III.   CONCLUSION
       Because we conclude that the Commission’s decision denying the Siting
Applications and rescinding Transource’s provisional CPC was in accordance with
Pennsylvania law, including Sections 1501 and 2805(a) of the Code, and Section
57.76(a) of the Regulations, and is supported by substantial, credited evidence of
record, we affirm.

                                       __________________________________________
                                       RENÉE COHN JUBELIRER, President Judge



Judge Fizzano Cannon did not participate in the consideration of this matter.




                                         44
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Transource Pennsylvania, LLC, and         :
PPL Electric Utilities Corporation,       :
                          Petitioners     :
                                          :
                   v.                     :   No. 689 C.D. 2021
                                          :
Pennsylvania Public Utility               :
Commission,                               :
                         Respondent       :

                                    ORDER


      NOW, May 5, 2022, the Order of the Pennsylvania Public Utility
Commission, entered in the above-captioned matter, is AFFIRMED.



                                        __________________________________________
                                        RENÉE COHN JUBELIRER, President Judge